Citation Nr: 1332802	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  99-22 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent from March 29, 2004, and an initial evaluation in excess of 60 percent from April 30, 2010, for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1971 and from October 1982 to February 1997.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

When the case was most recently before the Board in March 2013, it was remanded for additional evidentiary development.  

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.


REMAND

In the March 2013 remand, the Board directed the originating agency to afford the Veteran a VA examination to determine the workload of metabolic equivalents (METS) the Veteran was able to perform.  A VA examination was scheduled in May 2013.  Associated with the claims files is an excerpt of a VA document which includes the annotation that an examination in May 2013 was cancelled as the Veteran withdrew his claim.  In a supplemental statement of the case issued in June 2013, the originating agency stated that the Veteran failed to report for the scheduled examination.  The Board's review of the record has revealed no evidence that the Veteran had withdrawn his claim at the time of the May 2013 VA examination.  In fact, after receipt of a letter from VA dated in May 2013 asking whether he wished to withdraw his appeal, the Veteran immediately sent in a letter indicating that he did not withdraw his claim.  Significantly, the Veteran did not indicate in the letter that he would not appear for another VA examination.  

The Veteran also requested that VA decide his claim based on the evidence submitted.  The Veteran has been making this request since prior to the March 2013 Board remand.  The Veteran has provided a voluminous amount of lay evidence in support of his claim.  The crux of his contentions is that he has congestive heart failure.  Other than a May 2010 letter from Dr. A.S. which indicates that the Veteran has long-term chronic congestive heart failure, the evidence of record does not corroborate this assertion.

Based on the above, the Board finds that the Veteran should be provided with another opportunity to undergo a VA examination as directed by the Board's March 2013 remand.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to ascertain the current severity and manifestations of his coronary artery disease.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.

Testing to determine the level of METs the Veteran can achieve must be conducted unless there is a medical contraindication, the left ventricular ejection fraction has been measured to be 50 percent or less, congestive heart failure is present or there has been more than one episode of congestive heart failure in the past year.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of whether the Veteran has congestive heart failure and whether there has been more than one episode of congestive heart failure in the last year.  In so doing, the examiner should specifically address the May 2010 letter from Dr. A.S. indicating that the Veteran has long-term chronic congestive heart failure.

3.  Undertake any other indicated development.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate action, if in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                                                      (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

